United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1957
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Missouri.
David Allen Amos,                       *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: October 19, 2006
                                Filed: October 24, 2006
                                 ___________

Before MELLOY, BENTON, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       At his first appearance on June 27, 2005, David Allen Amos pled not guilty to
methamphetamine-related offenses. On August 22, the day trial was scheduled, Amos
was granted a continuance until November 14. On that date, Amos was granted yet
another continuance. On December 8, Amos moved to dismiss the indictment, citing
violations of the Speedy Trial Act, 18 U.S.C. § 3161 et seq. The next day, Amos pled
guilty. On January 25, 2006, the district court1 denied his motion to dismiss under the
Act. Amos appeals.

       The Act requires that the trial of a defendant who pleads not guilty "commence
within seventy days from the filing date (and making public) of the information or
indictment, or from the date the defendant has appeared before a judicial officer of the
court in which such charge is pending, whichever date last occurs." 18 U.S.C. §
3161(c)(1). If the defendant is not tried within this period, the indictment shall be
dismissed, on defendant's motion. 18 U.S.C. § 3162(a)(2).

       The seventy-day clock is tolled during a continuance "if the judge granted such
continuance on the basis of his findings that the ends of justice served by taking such
action outweigh the best interest of the public and the defendant in a speedy trial." 18
U.S.C. § 3161(h)(8)(A). The reasons for the ends-of-justice findings shall be set forth
in the record of the case, either orally or in writing. Id. The Act does not state a
deadline for setting forth the findings or the reasons.

      In this case, the clock began on June 27 and stopped on December 9, a period
of 166 days. The parties agree that 21 of these days are excludable. At issue is the
84-day continuance, from August 22 to November 14. If these 84 days are
excludable, then the district court correctly denied the motion.

       Five months after granting the continuance at issue, the district judge entered
her findings and reasons that the continuance served the ends of justice, when ruling
on Amos's 3162(a)(2) motion to dismiss. Amos argues that this violated the Act. In
her memorandum and order, the district judge cited United States v. Clifford, 664 F.2d
1090, 1095 (8th Cir. 1981) ("While a court generally should make the findings


      1
       The Honorable Jean C. Hamilton, Judge, United States District Court for the
Eastern District of Missouri.

                                          -2-
required by section 3161(h)(8)(A) at the time it grants the continuance, the Speedy
Trial Act does not require the court to make a contemporaneous record."), and United
States v. Stackhouse, 183 F.3d 900, 901 (8th Cir. 1999) ("Contemporaneity is not
required, however, and a subsequent articulation [of an ends-of-justice finding]
suffices.").

        Amos contends that Clifford and Stackhouse approve detailing the reasons for
the ends-of-justice findings after the continuance is granted, but do not allow the
findings themselves to be added to the record at a later time. This technical argument
was refuted by the Supreme Court of the United States just last term: "Although the
Act is clear that the findings must be made, if only in the judge's mind, before granting
the continuance . . . the Act is ambiguous on precisely when those findings must be
'se[t] forth, in the record of the case.' However this ambiguity is resolved, at the very
least the Act implies that those findings must be put on the record by the time a district
court rules on a defendant's motion to dismiss under § 3162(a)(2)." Zedner v. United
States, 126 S. Ct. 1976, 1989 (2006).

      This court holds that the ends-of-justice findings and the supporting reasons
may be entered on the record, as happened here, when the district court rules on
defendant's 3162(a)(2) motion to dismiss.

      The judgment of the district court is affirmed.
                     ______________________________




                                           -3-